Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on September 26, 2022 has been fully considered and entered.

Claim Objections
Claim 4 is objected to as reciting “a third output waveguide” when there is no first or second output waveguides following the amendment made to base claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 13-28, 30, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2016/0084761 A1 from Applicant’s Information Disclosure Statement filed March 6, 2018) in view of Charters et al. (US 2006/0188198 A1).
Regarding claims 1, 2 and 27, Rothberg discloses an integrated device comprising a plurality of sample wells, wherein individual waveguides are positioned to optically couple with individual sample wells (paragraph 0384); a cladding (5-620 in Fig. 5-6A) located adjacent at least one waveguide (5-615), the cladding having a first thickness (central portion of ridge 5-615 has a width that corresponds to the width of well 5-210) at a location overlapping with at least one sample well (5-210) and a second thickness (edges of ridge 5-615 have a width of “w”) at a location non-overlapping with the at least one sample well, the first thickness being smaller than the second thickness (the second thickness “w” extends beyond the width of the well 5-210 and thus is at a location non-overlapping with the sample well 5-210 and is larger than a first thickness of the cladding which overlaps with the sample well); a grating coupler having a grating region (4-605 in Fig. 4-6, see paragraph 0293); and a plurality of optical splitters (Fig. 4-7).
Still regarding claims 1, 2 and 27, Rothberg further discloses an integrated device comprising and a method of forming an integrated device comprising a plurality of waveguides (4-708 in Fig. 4-7) including a first group and a second group of waveguides (see paragraph 0294); a plurality of output waveguides (4-608a, 4-608b) having varying widths including a first output waveguide (4-608a) and a second output waveguide (4-608b) which are optically coupled to the first and second groups of waveguides respectively, wherein the first output waveguide is positioned more proximate to an edge of the grating region than the second output waveguide, wherein at least one of the plurality of optical splitters is positioned between one of the plurality of output waveguides and at least two of the plurality of waveguides (Figs. 4-6, 4-7 and paragraph 0294); and wherein the grating region comprises a plurality of gratings (4-605, 4-606) oriented substantially in a direction planar to a surface of the integrated device in Fig. 4-6.
Still regarding claims 1, 2 and 27, Rothberg teaches the claimed invention except for specifically stating the smaller width at the side of the grating region.  Charters discloses a coupling device (60 in Fig. 6) having a slab region (64) and a plurality of output waveguides (62) including a first output waveguide (see 2nd waveguide from the left) positioned more proximate to an edge of the slab region than a second output waveguide (middle waveguides) and has a smaller width at the side of the slab region than the second output waveguide in Fig. 6 and paragraph 0046.  Since all of the inventions relate to optical devices, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use waveguides more proximate to an edge and having a smaller width as disclosed by Charters in the optical device of Rothberg for the purpose of controlling the output power propagating through each waveguide.
Still regarding claims 1, 2 and 27, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating the distance between the splitter and the grating coupler.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4 and 28, Rothberg discloses the plurality of output waveguides includes a third output waveguide (middle waveguide of 4-608) positioned more proximate to a center of the side of the grating region than the second output waveguide and has a smaller width than the second output waveguide (the middle waveguide has a smaller width at the tapered end and at the distal/output end than waveguide 4-608b at the tapered end).
Regarding claims 6 and 30-32, Rothberg discloses multiple variations of splitting steps for directing the optical signals to further waveguides.  The proposed combination of Rothberg and Charters teaches the claimed invention except for the number or grouping of optical splitters.  However, one of ordinary skill in the art at the time the invention was made would have found it obvious to use any number of optical splitters between an output waveguide and one of the plurality of waveguides in order to distribute the waveguide energy in a specified manner depending on the application.  Further, one having ordinary skill would find it obvious to arrive at the number of optical splitters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Rothberg discloses the plurality of output waveguides and the plurality of optical splitters radially distribute from the grating region in Fig. 4-6.
Regarding claim 8, Rothberg further discloses a plurality of output waveguides (4-904 in Fig. 4-9A) which are arranged substantially perpendicular to a grating region (4-603).  The proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating individual waveguides arranged perpendicular to the grating.  However, one having ordinary skill would find it obvious to dispose the individual waveguides in the same direction as the output waveguides and as such, it would be obvious to arrange the individual waveguides perpendicular to the grating for the purpose of using a slice grating coupler.
Regarding claim 10, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating the tapered dimension of the waveguide.  However, one having ordinary skill would find it obvious to form the tapered dimension of a waveguide smaller at a location proximate to the grating coupler for the purpose of enhancing the optical coupling.
Regarding claim 13, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating a surface of a sample well in contact with a waveguide.  However, one having ordinary skill would find it obvious to dispose a waveguide in contact with a surface of the sample well for the purpose of enhancing the optical coupling.
Regarding claims 14 and 15, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating a multimode waveguide.  However, multimode waveguides are ubiquitous in the art of optical devices and as such, one having ordinary skill would find it obvious to use a multimode waveguide for the purpose of transmitting signals having different modes.  Further, one of ordinary skill would find it obvious to have the power distribution broader in a region which overlaps with a sample well in order to improve the optical coupling.  
Regarding claim 16, Rothberg discloses individual waveguides of the plurality of waveguides are configured to support propagation of excitation energy having an evanescent field extending from one of the plurality of waveguides that optically couples with at least one sample well of the plurality of sample wells in paragraph 0278.
Regarding claim 17, Rothberg discloses at least one sample well of the plurality of sample wells comprises a sidewall spacer (5-230) formed on at least a portion of a sidewall of the at least one sample well in Fig. 5-1.
Regarding claim 18, Rothberg discloses at least one metal layer, and wherein a surface of at least one of the plurality of sample wells is recessed from the at least one metal layer in paragraph 0308.
Regarding claim 19, Rothberg discloses the integrated device further comprises a sensor configured to receive light from one of the plurality of sample wells in paragraph 0312.
Regarding claims 20-22, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating the distance between the sample well and the sensor.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Rothberg discloses the integrated device further comprises a metal layer (5-230 in Fig. 5-6A) formed on a surface of the integrated device, the metal layer having an opening that overlaps with an aperture of one of the plurality of sample wells in paragraph 0312.
Regarding claims 25 and 26, Rothberg discloses one or more photodetectors positioned to receive excitation energy that passes through or through a region proximate to the grating coupler in paragraphs 0411-0412.
Regarding claim 33, Rothberg discloses a plurality of optical splitters including a first optical splitter and a second optical splitter coupled to a first optical splitter, wherein the first optical splitter and the second optical splitter are optically coupled between the second output waveguide and the second group of waveguides in Fig. 4-7.
Regarding claims 34 and 35, Rothberg discloses at least one of the output waveguides (4-608a, 4-608b) having varying widths.

Response to Arguments
Applicant's arguments, see page 8, with respect to claims 1 and 27 have been considered but are not persuasive.
On page 8, Applicant states that it would not have been obvious to position the splitter at a distance of 1 mm from the grating coupler because “[n]owhere is this feature taught or suggested in either of the prior art references cited.”  However, the prior art references need not teach or suggest all the claim limitations, as long as the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.  The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.  Further, factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  As stated in the rejection of claim 1 above, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed distance of 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification would be according to known methods and yield predictable results; thus, the prima facie rejection is maintained.  Applicant has not presented any evidence showing unexpected results or criticality of the claimed distance.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 16, 2022